Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 1 of 25 PagelD 68

:
* - Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) | (MEN I [ ) C { iN P\ PAWL

UNITED STATES DISTRICT COURT

 

 

for the
MUPDLE District of FLONDA
meson WE Division
) — CaseNo.  ALNB-cv-\Ang-\- 20.
C. . J C 4 ) (to be filled in by the Clerk's Office)
__- Plaintiff(s) 2
(Write the full name of each plaintiff who is filing this complaint. se ot
If the names of all the plaintiffs cannot fit in the space above, ) c.
please write “see attached” in the space and attach an additional ) zi ot 7
page with the full list of names.) ) -. ” ;
-V- ) = ~. ! :
) by i
| oS
) _ © o
Tor Kaient  CSEe EIACHED) ar
Defendant(s) ) S
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

birth; a minor’s initials; and the last four digits of a financial account number.

other materials to the Clerk’s Office with this complaint.

forma pauperis.

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

Page 1 of 11
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 2 of 25 PagelD 69

’
Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

I The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
All other names by which
you have been known:
ID Number

Current Institution
Address

B. The Defendant(s)

Geanmap Dente? CHESTAWT

 

Vao\4 Co
SUWANNEE C .\.
BOG VS Was GO

LE ORK ELONDA _BIoMOQ

City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (if known)
Shield Number
Employer
Address

TON Koti att

 

 

 

 

 

WEUTENA ATT
Que tL SoneS EWNOA SIPRE PRISOAL
P.0. oY, ap
RA\EOCRD ELCRIDA e
City : State Zip Code

[individual capacity [ {Official capacity

TERR Taint

 

 

 

 

 

_SPECC ANT
CLOANIA SURE Cason)
Qo. BOK BO
RAED FL. MHe
City - ‘State Zip Code

[7 individual capacity [orticial capacity

Page 2 of 11
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 3 of 25 PagelD 70

‘

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3
Name
Job or Title (fknown)
Shield Number
Employer
Address

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

I. Basis for Jurisdiction

BRETT GILLESPIE

 

 

 

 

 

SPREERINT
IGA SRE PRISON.
P.0. Ba Boo
Revrorep FL AO%
City State Zip Code

[Mindividual capacity [otticial capacity

RRERT EmteRs ees

 

 

 

 

 

SARGEANT
Fomine STRIRE PARISON
B.D. &oOX DOO
PAEORD FL. WORD
City State Zip Code

[Mindividual capacity [ Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):

[| Federal officials (a Bivens claim)

[> State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

AS BRL and WHE penemdenentS of fhe Unted States Consithuinon. fr Relatetion
CCE UNE Race, Fale to Bre, ard. itnere and cada dscrurierekion, 3

expt wear * LN Onin: Caran 8s

 

y) SSTRTEIMENT_CE Clparis Section.

 
 

cC. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you |
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 11
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 4 of 25 PageID 71
Dekertark Mo. S

Warne. liar Wall
Ado o Tile Captain
Eernioner Florida State Prison BS. Box BOD Baad FEL. Woe
oy KEE —-UHLode
hv \odundual Caen Tw Ohaal capacity
Verertark clo. @
Name. Gerad Wowel\
No oc Ue Acer
Eerwoser Florida Grate Rien Gv.BOxX DOO Radordd FL. SLOR2,
of \ AK Sotr Lbigle
\rdcundual Capacity Aca Capacth
Deardack No. *!
Narne_ Cam \Wil\arcns
\do oe Whe S2copart.
Eectioger Torida Sake Fran 2.0 BOX BO VaCodk EL. WOH
W \riwwdudh Capacity dh Ofcral CaRRCAY
Orfundack wo. Db
marre. Robert. DoaWwo
Nip oc Wie
Fermi oger Torda Stein POW FOO RaFad EL. Sex

Ciudad Cagnciny watiural Caracity

TeFeodack. wo. 4

Ware Bich
Nap or Tkle Captain
Eeraloyer Clorda Sike Casa P.0. QO BOO RaGadk Te. SLO

Ladwidiurl capacity ef cece capacity
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 5 of 25 PageID 72

Deere no. \O
Wane.
Mo oc Tie

Eirpajer

Déerfank Wo. \\

Name.
\de x Atte

Loowoyee

Deena Wo. \L
Wrarre.

\de oc Tie.
Eem\oree

Urserdark Wo.\D
WNacre
\do oc Wie

Eaegoyer

Dewrtack No. \4

Nance.
Vda oe Ae

Sersiayer

Tc Kenzie
Haida Sake Prison RO.WKBCD Raed CL. A008

WEanidval Capaciny XK ORaal Capecity

Lota

Capain
Handa Ske. Pesan , P00. GOO Rated FL. SLOKS

Avedutdus Camactty AwRcal CaRacahy

Louie

Dac@gack

Florida Sake Prison PO.WKIOO Baifad FL.Suas
ef edvacss Capecny hy ra\t CRECI

Oskeen
SaCaEAN.
Flovda Sike Risen VOR Boo Raifoal FL. Mo¢>

od \ntantanh CoRacin| mis Cagacity

Traws Soot
Sarogack

Florida Sade Raton ©. ee Rafack HL. LORS
h odd Cansacsty RCIA Cayactny
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 6 of 25 PagelID 73

Déendack No.
Name
Ais oe Trite

Lorn ier

DeFerdank ole.

Name.
Jeb o We.

Lonoloterc

Delerdark No.

Name
; Ade oc Whe.

Eenlwer

“WARNOSAN
Lieutenant

Florida State Priam Ro.euxdoo Rafal FL. NO

eavndua Ccacaci WoReal Canacdy

BRoddercs
SYyarne an

Florida Sale Peau PO.82X 700 RaGord FL. Bags

Arawndual canaciu WokRanl Canactlu

Me Cpu
Officer

Florida Sate Priam Po. tx POd Raiford FL. 3L0¢s
Acad ual canaciy o ofbeish Carnac
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 7 of 25 PagelD 74

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Eadn ad tery deferdack \isted ‘ated Urder Cdor oF Sate LAW shqulaked 9
Florida Sates ant Corenituhon ard Vegartorerk of Corcechorts Ceguishons (aS

 

urier Seohon/¥e TE Visted below),

il. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check ail that apply):

LI
OO
CI

LI
Lo

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

B.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

np

If the events giving rise to your claim arose in an institution, describe where and when they arose.

SEE_ATIACUED PAGES

Page 4 of 11
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 8 of 25 PageID 75

GQ) On TWia/\1 Sof. Badgers. and Cicer Howell  consiced witty
Ledienact iich 7d NBC OBS we, ard pace. te on SMP IM Cekalvanion
Agins we Tx veregirzim Carmine oF Rico, agevancs 0 ceapids 1
DA Wary ome a Clean Shyam Cup, Nistating, ey VF penerdiren and
B" earercicrectt dds @ US Corinna fx cetaliaton ard cruel and vowel
puNcowrect Gor arf eYCeSSNe eo INNKeAOY Torte.

(2) eer \ was MMlicLABNy episted ord Wraced 2 op ofcec Wowell era@e
| ran Sud cating re rope?” ard ‘aur, are, with Yoreaia oe Deanrg Ty
BSS ad Wea WO Kip ME aged, down Whe SAleway as \ was ecorted to the
deoortranication Shower on VIN in catial chacrimintion in wothen

ck my 1 Amendment Condon) rights & Tqatide Acairer. /Discrenicdton.

® EAIWIeD, deoarkaanncainen Smener on TANI \ was Paced on Suride Watts
TO enedical Initnw yt - Le. Birda apne Yee ce\\ “tchra, “ “ar a likin!
WW be bats wt “Fe evivacthon Aesen ty Fuck yoo up',” |
ln Niddhhon oF A use oF Face. Gaiigy LEU cehurmedk Wo The Cell and
oxdered) CeNN extrachon tearm to teak oe. and Beak we A CoreHeacy
Witt) Uc Toacpin ard Caran Rrkenne O& tre sch Yoni Ft.
Qs \ wit dready seoced In FUN CesncAAS ace sakayess geass Yow cdi
rom \ocrated IN fre enddie. oe Ye. Ce, ae Thani orcked wry eat

with a fae dr leg anackles. .
Tree, Heers wicked ery Byard AP PanestiretS oF OS Larter

Wy UNG, SAANCWUS UN RLERAY,, Ih eYcessnc. THe. sacs SEEN me
Equrtdble Areahinest and THe PoOcesS | |
Cabkain Mackerae Yocesrened “ Ye. dxdt GE, a dann anack a \Wdeo Carne, 0
Wak bed een Huching, Up Wandked on \nieo camera Yor WD years a) opiico,
aay te «LU Bikey Anreskened. Hoek “Hed be Kctirn, ame UP ARAN re
Ke Would he Ade Worker Aone. Cet Nore.”
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 9 of 25 PagelD 76

(4) On \0/ iol Ug eltnng Yoe Coors cifre. Tolenirg an) ahoney
Ca, \ Whoened Sah. Oder \ trad dhed pais” @S \ ey@aned fois to im
Carian Yat ured ‘nand Geshe OceANG Osteen XD Slam ene 1A Full

KeArAS” \ Aan Aed OCORpING Ay Ahe awd W PAN ‘acd +o Weverk 4A
d&eec Forn SSawKANrD wre WO COL CEA. TAs cer A Wed we. aad

Anocred we AWM Win exiteere. Unnecessary free, wahrg ED HY Cnn

CNS \nude, gasn. Sah Sekt and OFAcor Laine ‘amd Several olher oRC28
cesporded tp the scene of the inciderh pried ore UB Catto Wathng, For

Use. dF Face Carre \ndainng, all Ue F Fuce prey rusned ere. ddan wy Aer
Medica\ Cameroerdy Cox Yo Yake. one cot oF Welw & RY Survediance Gomes

and Leck wre ard aSsacited ene with closed ASG ard Wek tre Wo
hod 1 iN bach, Stueach, acd Prthing, wre i tee. Face. Seteral INVUICY, ,
SPVUECD HAAS HEHE. ower, Wry Curse. Td See HO before acvehing
Ye Ue & foe uiddo Camera. Carin Hall “han stated = Mou oot Weak

YO deena. Urn Yoo leary To ems your eondin ard Step Wath ant
Up Ar Ona gek you asss teat)”

TWH WES WOON EF rey LS. Corrshunoral molt bated ia i penerdacant
Far Retaahon and excessve UNMecessary Roce im thot uO Pananderct.
Rar Louie taker Wd one. “We beak ere for Couscyy hs heather
Soh Wesel ANA LER cor Nantel peullers” referer Am racial caus Go
OCANZAWA) Hes BEnaked With.

Sop Wore nad Called ere cada Sos sadn ah" Mheggr” aed had tan
dehiherateyy Paced or Cell etracnon tearm Yo assauth we Cresta

Ye Bewws paca Coan Assad enade. upon ere on 1/14/11.
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 10 of 25 PagelD 77

(S) an H/A/18 4/9/89 A/A/ND awd Woh Sarogart ®.

Paced earpy shyrohvan Trays Cae vay Cal Fe ah GO) weds wd
_Wreskena) WW All we, Sark ene fp death” and TMH ore ad be did
ik, by Rargey, on My Cell Whinddal Bird sktorg he Was Hradhirey wd
on Tebalt & his tuners "(refering to GX CrANTAN) asso we

me ON "ey
Yoat hed be setting Ruder attacks Gin sr&. This ‘Wid \ehton oF eng
Congdtuhonal cidtis under BP) and WP Prrenchinerts by corel wd unceal
Doarhinere APA Mserencdan (racia\) ciacarnierskion. |
Sere of ‘he Toveats mate as Sok: bh. Attaberry \nresiened ome corbdec’
ff We'd teach me a \esson For Fucking with Wa brothers and

snitchieg on fice”

(@) on Nholhb as Soh Merch escorted WR AD C- Daaniny (he
\reaiened ere. Sahn, “Aen gonra get \pol (taser Tudk \ypo up
o Takk ore & wey Teuihers do KN ® could he Yas Weel. KE erry

Ke cet Weed o a tren Freon Oo UL before Yoo \eare Tis
Ruaiaing, Were. Qonr’s Os yp. " Thos. Thread wee wade “Y
catial AISCMninRKien, cruel acd UnUs TunamEn’, aed 10 reishuched
Far feng, a Cacoek for Noting, 2 Pabdeen for oFRCeCS” ada Sten
Kid MO, Carcmarns BAAS Aer \iedoallyy rAd GoouMerns ean)

ay \ Wise. evertine bidoy £ grievance Huogs aod wey “al Yese.
nciderKS cease CEOS AW \re peice ID lencninent cnnepe
Veer Arvest made ‘oy Sh tMereth NER IA \WdeON OF ry vs g

Nod (AR parerderents For ceases Wied. deo.
(Sat (Merit ako PaNanaed In Assault made UBID HE waitin cel eviatnin

Kean oy T/N/11)-
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 11 of 25 PagelD 78

CT) On SALAD dermite Saragant bb. Gillespie not there, astaned)
tb WOKS, C-Derniincy re Showed Up at my Cell dro CAN and
Whisgered Yon fae cack & tre door “ Nioper Wi be bak WD cs \pu

UP BAA \ Gudked UP your Property wd Was aca Aiscrierindaon,
and cruel and UrAUd PUnthenent ANP ace B® Prrardmel Vicars.

(8) Pusarck with dhe ‘hres and emai aitadis Ahe has oF aa
vatnednoad tad Teen cnakory agand we \ wis Sd up by Oars on
4 fap/id +o be Sabhed cepertedly trade Ye acoup rom ininie \ Wad

Ly Ful Cessvarts and Meer Me Coy dd nvfhrma, Hur wud, and blocked

tre iMAde Ake gdprouN TD aos Ye iene Ad Sab one.
tens Wana. \aker icfverned ene hak “ We dadek recewe any dnscplosary

Cop ocd Wht Faas by FHaWs watty KL (gyctinenc eranyoana)and
Cygarcchets. to Kit We.” (Wd Wi \nidessrend Ynraun Ine care, orgaednirt
AAS). Tos ata was coe and uncaval pamdnenerh alu Tp prikenli,
and itenere. 1 Wolenon & DS Prerdener.

(Q) Vecunedvseely Ser \ wos Sabhed of 4/ A/V “oh. . Giese and St.
Soot Coced tre WD an Unsacs Shower ce Od CE Wel & Cornea ord

rick ore 1A ack & Head Win closed Gk etic « Nnoger wdc We

Tel you We Were Gard To FucS \pu up. We were hoping “ha Nigger
Warde \lled ‘You! ° Sop B. G espe Vrassed Ad Aaotied tHE Aw Wd Fun
mearcal SITS, “A dork ave Ad L&E oY LnedinerS Ao og ‘ Next

Fine We gi X done. We right Way. Ofton CELIA WD ry cell “ab.

Gnepe CHANGE pind ere. dow Yomudn Aer dow) A oD \Wheo

(C0n Oar CABO ene. te ‘ode TALE, we. toreskrned “ “Wey
Thee GHGS Used exceSuNe UNTELESaTY Cote,

be CEN wre, AEA 3
AAA racial Ascciennndaao) yn ana of & apd \A Penemdocee’d-
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 12 of 25 PagelD 79

QO) On SAM eh Scot arb Sq. Gilese shud on Ae Sesord Car

& C-dumniiny pachng AdWA AC coy BSsIGM|d cell orabirgy obscemihes ah
we such ad Pussy Day and Fuck bay, They Aran cartachea oy ce\\ With

A. 7. Kral ard Paced me on) Seo" W enalice, and” oped ont cCenekealy
Wate \ Was in handcuGs. A in onalice. “x. Meret wad Winlaey Wea
aye A Ee Sang, “\ Ad yo \ was Comey To ok wo Kucktoos!
Wey doo owed Cece Wi Wer ory) Gecorsl Pope” LEN. Kenge Hocekerad
Ad enatked HT Hoey dd K To dow oe they didek gue a Tue dost
wre, THY Qacwarced nets \aNSUNS Tad Nok Airey WOU Ani eneeyTArk ‘

Beane. learn We \nrvy I end aapvacren) A) BET celia CAIN
Voveskemiroy” ‘Wreje be geNog, ere. again” There. wctanons Were
cexavation yard eycessnte UNO fee. Under Vara YZ Ponerdererkd.

QI) 09 G/G/1B appa. \OADam = Mdm UT nidhit apptadhed ony
assaned cee CAA Schngy “Ae Yoon! \puve been NOIR ‘vy Oe \rwes.ts!
\nere Sn veer Og \por ass and ag away With oC eneniene | |
Cogan Bitch aapnached wre Sakiog © \ nener Wed Ya WEL yoo Ws
wre OR iM medical las year Ss € Sof. Givespe oF Lresterack lacks Cb
of you Wece. dora og \pu \ AWS you \a te oak to See you ard \n
gonna Cun On You AGO ft \ Keen Neaniey Aout Ans Supe Sit
You ‘seep Waring, up” Soh. Grllesxse Yoan Walked up Sarg, Wueitooy
WEE Goowma Ge You cad.” as Noesy Were Gay, other iene.

We han extended ras cradle Doge Presamg & SOMATA Are cell avd!
Stang “Ld cok wt you On easy 1 S Vo ok ex? your ass)

Vie Han inalited ater Ao Le Therein and Cag. titan woo loséed HX WR
Modding, Ys head WMA, Trion An atfadls one. LL. Thonpien .
Yoan appmadhed oe Sai, “Noo a saith) Wwe asi SANIWCL {or you:
We Yoen cehucmeo) Ao Are Ce watin Ca Shon rod LEV. Kener
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 13 of 25 PagelD 80

LNNLime, Chemical BoEMS AACS ME WO MAIC BEI. U6 TharpA
Than vyp\led Ty eleryone outta Aha \was a smitty” Yo Place we 10

OPEN QATDES.
This, stack Was Relation in Nidation of S* frresdiment and excesane

LOMELessary Qe 1 date CBP Prrenienert..

Sqv Seat han ‘hreatened “\ cank wart for you to slip SARIO yo \
crn Theat pur BES BEGIN WE \ did iO Medical »
‘b.1. Kort aro Paced Ms Ciqhbaad on the exerded Toaltnox attaclnedk Ab
Are Celi door Sethe “\ Ah Yous youd Ye ~eeita, 1K APO 5 he than
Aovcenteneds “Wei\\ te lhc and walked of.

QZ) on G/B/® Saogark ®. Ateherry arered he shower ceil 05
Brlnungy sraiting, me i the Face OS | was ia Ful cedars and deus, era fran
Sane ceil ah \ domseoh My) Weigh Ay “ihe. apoorth 1m far F my We
dve AO pat feds and attares ard hs peert Yixeath &  pubey ord.
onde dhe Cell eapivcameme ard Wurhmy re do badly ib need a tredacal
erreraenoy” Sat: &. Ptanerry ended UR Surkhiog 4D Ate arword a ho Hd
GEces NEWARK Ac ere. AOWO Ace Wail. \ninen eth Fale down cieer
deINnsace TWAed we Wo Ke Ce. instead & uf. Pitakesny SALLI Nee cel\
Age ne Carre i acd Mea ene UT | Was Kontiked Uncorcious Witty
Las Wnitlae - Calne. Cadio a be *aurted ece “ Ddck \ Ve Apu \ Was G
Ap Kal war Re Yean Ae We Cell Secured doo, acd called tech up
TS Ws eNCeMNE NACo Fate, WA \ndahon dr Be penerderk .

AB) on A/D Cagksin Witchy “appoched ony asgned cell to
R-ddter Cell AUN gimmb wathy LET. Keighk. Sakina, “Wey Tboddy, |

Nod \pu \pu'd be SELING, US agan ° Voey fran wranousy Cpsseo aro)
Atipneds cre, Bar Hee, acin Sil) EK. TS WOH excome Ace 1
woehon o€& ‘nc 6 Pacenderert.
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 14 of 25 PagelD 81

1/1 / 1%
(4) On/acound 4 a6 \ Werded a Medica Call out sh R.Pinkrecy

Sted “\ dort See hon b didch Atl spor OSs inher \ beck Spo 0 ARR
hem lito wy cadio > Danging ‘Ama KX, and Krestereal “ We're Sil
opera ack Spa. Maloy Ao You Tink were ack Whey, ou on Heviechive eepraapart,

Whe iorntes aveady oes pad to ‘AN ‘pu

QS)On ILIAD ak aRPOMTEKEN B.OOPR CEO WAS wating
Yracnker 0 Wading, Celt Located bend “ne Cental corti comm at Floida
State, Prison To. Pitahercy entered ire Celi and wade thedks tea
“Wed Wave ene Acted Up Wehr \ Ve” Snodly Water Samal C. ailhares, aed
RB. Ban emrered Are oldies, ce\ and edt me Ceardy Wo eatin fr

RANA CAUCE Yeatney ree i Mhe head With med COSECHS , ChoRed HS, a
Kneea ond\ my Yawels Snus down ard \ Soted any OWN boxer urderwerar,

C\ was eaten WEBMD, nathing Yaoi. Unlenneac 25 Aneyd cushxd made Ke
Cel AW \ was doce, Shrip Seartin). Captian Lola watdhed Here offers

beak we for Seweral MA KeDS han he Yeaan WKH, are WA he. Fate wit

Yas bok cas Awoy, gre. im “he eonuin Werk he UU CIOUS.
\iren \ Keop\ned Conceknesss \ ANS I ‘mardi Wicd wy bak and

re kovetkened len denna call oy Coeras a Sowannee Gl. and eh

aos \”
Yee Koow vo Aaron CY, Cat A \pu. wo eter Heep \por enh Sout.
TWAS Wad evCeswwe face. so Peremdrrenk Woldkion. lnleen \ acewed ak

Suwannee C.\. several Off cers and Supeweocs yaked and Wreakerod
© Wwe. ase Some. tioure calls bok \po Cran Fk ad we ost Sending
tor \por ass. \here enudin Wore {an fo)” Cees, Dw ire dishoucun &
ery Nhead ichea, and Wood AL owe Bre BW A Leer Theden Iheprd

recone. Saece ofacials bee Wate. emai Mixed te Fudter aitack
me on behalf of Fitnda Sake Peon wy) \We. ferrin i Senos lem mene
canoer \ndeo Comeass, Fined ani Use de Fecce Witt Snow | Waled oJt
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 15 of 25 PagelD 82

iCaK Cw anys bolas sand avifad bénied ony Yack boxe Caran (da
ordered tre Hah lsde. Trading cel winere | fran cérroued Sole ser
ut on bee untae, Hus my XIE ( Se Vere. WYoeD Pos Ghaxs “Wk. C. Anan ,
Td Ronn Tasted Asagievary cepts tw coer Ans BSSQK \y

Gear Wes Yoh \ wes Wwardkcoffed utter 5 and Yhey ory Tock wre to
gourd and \ Linnpved Aer Setar then Wo arduts. %

orhcess frane hean Carre, Yay wy cell reatining Yok “ our Ay
Kon Fon FAP \ We. heard dha yo ad we aN ak Sxodbya A yaa

aay)”
\ a Ot Koon wit “tete ofc Ban on dong bs \ Near for wy

\e. Petro e GBT) Waar Sty “We Kong Hu ev oo pad 2H mnenvecS
\ino ervade cemented Sfattaing attacks AGA cre on hehe & cies
Borpuid also be Comsdered 3k all AMeaks wade wy euery OFA Cos

Wen eicteney Serio aS se Aco Aust ceaerty reac ene Ap deatin
on VUE TINOS Sa Y was being Lranseeccea>

 
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 16 of 25 PageID 83

Much other allacks and trutal assaultS were snade URE ene aL As
Prison (Horida State Prison), tbut Were. unvelrked A> “ine attacks damm ¢ egxted
10 ths Corot hut They all indved itaars Whed 19 AAs Canale
amd offer di@caca Adon Des) or Oames uUclisied Ou! incidents undated
to te: MMPI aackS related To Whe \ninal heats Grin scseed Bex
ard Liyederaa Midn Paang ot Ae ni” AGA ME WG cefaaho
Tr Dew, CaIHAHs \ahehing, me 3 satcn Ge cease CH Coc
enaconduck acd atacks heimg, ordrexsied Wy sare fern oF cack
OcoBMNZAON seo. ACES Bd aging IM attacks Al celsineg, to
cachaiber tm Prax ceievye low Up on ‘heals, ard Cote reer
Cut OF eMANCE, A offers VW8led Conspiced Atgtiner ‘AD tack mre IM
colerge Cor ENING Connpiais and sup cre Tor Aig en Noa
Carian Loa parhognted witty officers nearly reatieny me Wo death
QS \ Was ‘DEI Arantfercas ty As Prism Suwannee Cl. wade
roore. calls Ay ANS (neiuhnon and Mon Oars nae been ‘hreskeniroy

te Gutber atta me on behalf & Catan Lui.

CX Saad also be ecked” Senne oF We Coupes Cad Wed  {s Cargack
ewe succe. been proroted )
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 17 of 25 PagelD 84

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?
The dates acd fore ae bsed Wo Ourbes wT STETTESMERNIT
CF CLAW”? Section on pace 4), &®.

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Ts wtorenanon iS evsdained desal OO #S om Dau (a)
aS SHEsed aowe.

 

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Loyinies 3@. ised 1 Cumeceal oder of pacagcad aD Skin UMS, (D Wead Stars words Feauncicy
Shiclhess, fractured wri (4) SPlitencuih ,huckeddnin reguwrvng Shieress, back BIOS, SCARS (5) Starch pind
(B) Stab wounds, recs thadkh pate, OD Kirke Paes, ale “inary, QO) Skim burrs, Yee S¢o.8/WOUMB ,

QD SMIn br (I'D Head are Race Siadhing, ard. dighguednon , braiO spas Pontus daewp, puiearert. ¥ndS acd
dda chao (13) Sao wars (15) Pend scara swelling hanve loam dasane , head dxsfhoprdonn, swrolem eyes
eackpains woud iqathes LEANN, siickes seit ora.

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

\ypedine, Ce Or Prdeddan, Aso TOAYTD, Dey TO clemunate. hed Hots
Where. fAicers Shea Mervated arco | Ynodty CARTELS, POY CeOSONY Cevforcerrene oe
Ansciging Fur tmeeandecl, Compeerk auto dence amd Gubechiorts Fre (BRAK gy
‘and Shep HCoCeeioage. Pleo eroney dracriages Cu enedaccal Arena F Yah ;ypced
acd Porte Ciarragess Ay _coctet Ea Tue SAK aos ty Mars 1 ano &
@&SDH,000  cd\iars.

Page 5 of 11
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 18 of 25 PagelD 85

Pro Se 14

Vil.

ev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

[7 ves , |

L] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Florida Sate Pason

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[ves
[ | No

[ ] Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

A ves

EE] no

[J Do not know

If yes, which claim(s)?

EY Caicos.

Page 6 of 11
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 19 of 25 PagelD 86

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Ri hts (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

7 ves
[J No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

LC] Yes
LJ No-

E. If you did file a grievance:

1. Where did you file the grievance?

Ck ce Prison where weet occucced,

2. What did you claim in your grievance?

 

3. What was the result, if any?

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

 

Page 7 of 11
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 20 of 25 PagelD 87

_ Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

nin

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

Nia

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 
         
 
 
 

       

    

  
 

pe Ca Wah OenHed OF Oc Cassyons When OAS were. Hel
(Note: You may attach as exhibits to this complaint any documents related to the exhaustio
administrative remedies.)

VHI. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[Wes
oO No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

  
 

CV nate Ao renords oF Ane dates or Orders. Sorcy #)

Page 8 of 11
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 21 of 25 PageID 88

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes
[A No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
[ | No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 22 of 25 PagelD 89

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights

   

_ Yes

[] No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintifi(s)

_ Defendant(s) \ages, We Clepdon_

2. Court (iffederal court, name the district; if state court, name the county and State)

 

 

Norirem District
3. Docket orindex number
ata ae ac) eco tr doce Queriner
4. Name of Judge assigned to your case |
Nave ©. \nalker
5. Approximate date of filing lawsuit

Tro rar any veces dt Ton date

6. Is the case still pending?
C] Yes
[No

If no, give the approximate date of disposition \anvant DO

 

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Celis SEL ATTPCHED Yoaed)

Page [0 of 11
Cake 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 23 of 25 PagelD 90

 

_. +} Parties te grenoas Vang

ee ee ce mee anne one

Rw Gea Crea
A Dekervank@) Officer Beas Yerdaclt,

 

 

 

A Coad

 

| Nedra Deri Cort

 

 

 

 

 

 

 

 

Al Doce or ind numer tC
__... Eee ad mae. QO, Kees Ke. cake Cuarher... ee
A Nowe. ng_stsigpsl Ao your case -

 

 

2 data eater . oe

 

 

 

- |  agpuisod Sie Pca ean | __ _ _

 

oe |» .cxk Mra an eat %. F Syroy Sele. Ce
___._G) see case. WVending! ce

 

 

| Nes ee

Tt oe

 

 

 

 

aud ‘work Anos Nee Ket of tne. exe] et
— armased: ~~ : _ oe _.
ad - Oo

 

 

 
  
    
 
  
   
    
   

Cae 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 24 of 25 PageID 91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— (7 —\ fl aties te Rais Vawsuit _

_ WANE Ee) Geccact__Croresinut ;

__ { Sfectok@ teats Petersen _

ee ~~ Nothen Deict. - ee
Sf Detect or ledet Oubber. > De ask. nea) econ deseo

4 rere cf \uche ca To sic Cope. ame (ack ©. \olalker

_—...... Sf Pigpontionste dske << ies Yau Be Ea 2 aN Ceca .

a Ce _ |

GIs Are case shill pending oe

“Mes we we Le

Wo ee

 

 

 

 

 

 

 

 

 

 

 

Talon wines Are res St 06 Ke case) ae

— \_ nore XD Shea dasa oe \OMR ON oe

oN ca Ske week \on aware _ oS dit Ive _
[ION kecode oF \nioek “he opere @ *he. Awihogs Were.

__.... 19d (Dt Mee cores were dresmesed 10” _

 

i Washer Wedack Cou, Case ros) OV Vou 9S) OR WES

‘owe WP cur SB\- SRM CRO_Moe_ GF Case _\ Mloluste oe
Aniodraned)\ Syavie_ oo ceca, ce Are Aaties “ney

~ Peet Ae Sissel oc_crame of Ace Sag So

 

 

 

 

 

 

 

 

 

ne ee ~ eae sm a eee ee -

 

 

 
. Case 3:18-cv-01302-TJC-JRK Document 10 Filed 01/07/19 Page 25 of 25 PagelD 92

4

‘ Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

] agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: { / 9 / \

Signature of Plaintiff , BeObe

Printed Name of Plaintiff = (Ge rracch Cloestout

Prison Identification # Oo WW»

Prison Address Sy awancee CA.
Lie One EL.

City State Zip Code

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code -

Telephone Number
E-mail Address

 

 

Page 11 of 11
